Exhibit 10.1


RPT REALTY


Performance Share Unit Award Notice
Under the 2019 Omnibus Long-Term Incentive Plan




THIS PERFORMANCE SHARE AWARD NOTICE, dated as of [DATE], sets forth the terms of
a grant of performance shares by RPT Realty, a real estate investment trust
organized in Maryland (the “Trust”), to the Participant named below.
 
WHEREAS, the Trust has adopted the 2019 Omnibus Long-Term Incentive Plan (the
“Plan”) to enhance the ability of the Trust to attract and retain highly
qualified employees and to motivate those employees to improve the business
results of the Trust; and
 
WHEREAS, the Committee has determined to grant to the Participant an award of
Performance Shares as provided herein to encourage the Participant’s efforts
toward the continuing success of the Trust.
 
The Trust grants to the Participant an award on the following terms and subject
to the following conditions:


1.
Grant by the Trust.  The Trust grants to the Participant a Performance Share
Unit Award as set forth below (the “Award”), pursuant to and subject to the all
of the terms and conditions of this Award and the Plan, the provisions of which
are incorporated herein. Subject to the terms and conditions hereof, payment
with respect to vested Awards shall be made in the form of common shares of
beneficial interest of the Trust (the “Shares”). Capitalized terms not defined
herein have the meanings ascribed to such terms in the Plan.



AWARD SUMMARY
Name of Participant:
 
Target Number of Shares:
 
Grant Date:
[DATE]
Performance Period:
[DATE] through [DATE]

 
2.
Performance Objective. Shares shall be earned based on the achievement of Total
Shareholder Return of the Trust as compared to the Total Shareholder Returns
achieved by a group of peer companies (the “Peer Group”) whose shares are
expected to be impacted by the same economic factors and secular trends as the
Trust, with the result expressed as a percentile (where the Trust is considered
to be part of the Peer Group). The applicable Peer Group for the Performance
Period is the group of publicly traded shopping center REITs listed on the
attached Appendix A. “Total Shareholder Return” shall be defined as the increase
in value of a fixed amount invested in the common shares of an entity, taking
into account both stock price appreciation and dividends or other distributions,
during the Performance Period (dividends are calculated as if they are
reinvested in a company’s stock as of the ex-dividend date based on such date’s
closing stock price).  In determining the value of shares at the beginning and
end of the Performance Period, the Committee shall use the average closing price
for the twenty (20) trading days ending on the beginning and end of the
Performance Period.



3.
Peer Group Adjustments. Any company in the Peer Group that files for bankruptcy
protection shall be placed at the bottom of the Peer Group.  Any company in the
Peer Group that is acquired and is no longer separately trading will be excluded
from the Peer Group, and the size of the Peer Group will be reduced by one.  No
changes to the Peer Group will be made as a result of an acquisition or
divestiture by a company in the Peer Group of a portion of its business, as such
events are generally considered to be part of the ordinary course of business;
however, in the instance where a peer company has entered an agreement to be
acquired and such transaction has not yet been consummated at the end of the
Performance Period, such peer company will be excluded from results as if it had
already been acquired. 



4.
Determination of Award and Notice. As soon as possible after the end of the
Performance Period, but in no event later than March 15 of the year following
the end of the Performance Period, the Compensation Committee of the Board of
Trustees (the “Committee”) will certify in writing whether and to what extent
the performance measure has been achieved for the Performance Period and
determine the number of shares, if any, to be issued to the Participant in
accordance with the matrix set forth in Appendix A; provided, that, if the
Committee certifies that the performance measure has been met, the Committee
may, in its sole discretion, modify the number of shares to be issued to the
Participant with respect to the Award. The date of the Committee’s certification
pursuant to this Section 4 shall hereinafter be referred to as the
“Certification Date.” The Trust






--------------------------------------------------------------------------------




will notify the Participant of the Committee’s certification promptly following
the Certification Date. Shares shall be issued to the Participant within ten
days of the Certification Date.


In the event Participant is entitled to receive more than 500,000 shares in any
one calendar year, such shares in excess of the 500,000 share limit shall be
settled in cash based on the value of a share on the Certification Date, payable
to the Participant in accordance with this Section 4 and subject to applicable
withholding.
5.
Forfeiture of Award Prior to Certification Date. Except as provided by the
Committee or as otherwise provided in this Award Agreement, the Participant will
not be entitled to any issuance of shares with respect to the Award if the
Participant is not, for any reason, employed by the Trust or an Affiliate of the
Trust on the Certification Date; provided that (a) in the event of the
Participant’s termination of employment due to death or Disability prior to the
Certification Date, such Award will not be forfeited and will vest based on
actual performance as determined by the Committee in normal course on the
Certification Date, (b) in the event of Participant’s Retirement prior to the
Certification Date, such Award will not be forfeited and will vest based on
actual performance as determined by the Committee in normal course on the
Certification Date; provided, that such Award was granted at least one year
prior to the date of the Participant’s Retirement, or (c) in the event of a
termination of employment for other reasons when it finds that such treatment
would be in the best interests of the Trust, the Committee may, in its sole
discretion, determine that such Award may not be forfeited and may vest based on
actual performance as determined by the Committee in normal course on the
Certification Date.



6.
Change in Control. In the event of a Change in Control where the Award is
assumed or substituted by the successor/acquirer company, such Award will be
converted into restricted shares (subject to the same performance
period/vesting/certification schedule) of the successor/acquirer company based
on the higher of actual performance or target levels determined as of the Change
in Control with the value per share based on the final sale price of the Change
in Control and in the event the Participant is terminated without Cause or the
Participant terminates his or her employment for Good Reason within twenty four
(24) months following such Change in Control, such Award will vest and be paid
out within 30 days after such date of Participant’s termination of employment. 
In the event such Award is not assumed or substituted by the acquirer/successor
company, such Award shall immediately become fully vested at the greater of
target levels or actual performance as of the Change in Control with the value
per share based on the final sale price of the Change in Control.
[Notwithstanding the foregoing or anything to the contrary herein, to the extent
the Participant and the Trust are a party to an employment agreement, such
employment agreement shall govern the Award in the event the Participant’s
employment by the Trust is terminated (i) involuntarily by the Trust without
Cause (as defined by such employment agreement) or by the Participant for Good
Reason (as defined by such employment agreement) or (ii) as a result the
Participant’s death or Disability (as defined by such employment agreement) or
(iii) within twenty four months following a Change in Control (as defined by
such employment agreement) either by the Trust without Cause or by the
Participant for Good Reason.] (1) 



7.
No Rights as a Shareholder.  Prior to any issuance of Shares, the Participant
shall not at any time have any rights as a shareholder with respect to any
Award.  No dividends (or dividend equivalents) will be paid on any earned or
unearned Award until Shares are issued following the Certification Date pursuant
to Section 4.



8.
No Right to Continued Employment.   Nothing in this Award or the Plan shall
interfere with or limit in any way the right of the Trust to terminate the
Participant’s employment, nor confer upon the Participant any right to
continuance of employment by the Trust or any Affiliate.



9.
Construction. This Award is made and granted pursuant to the Plan and is in all
respects limited by and subject to the terms of the Plan. In the event of any
conflict between the provisions of this Award and the terms of the Plan, the
terms of the Plan shall be controlling. All decisions of the Committee with
respect to any question or issue arising under the Plan or this Award shall be
conclusive and binding on all persons having an interest in the Award.



10.
Resolution of Disputes.  Any dispute or disagreement which may arise under, or
as a result of, or in any way relate to, the interpretation, construction or
application of this Award shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Participant, the Participant’s heirs, executors, administrators and successors,
and the Trust and its Affiliates for all purposes.



11.
Entire Statement of Award.  This Award and the terms and conditions of the Plan
constitute the entire understanding between the Participant and the Trust and
its Affiliates, and supersede all other agreements, whether written or oral,
with respect to the Award.





(1) Include in awards to executives with employment agreements.





--------------------------------------------------------------------------------




12.
Headings.  The headings of this Award are inserted for convenience only and do
not constitute a part of this Award.



13.
Counterparts.  This Award may be executed in two or more counterparts, each of
which is deemed an original and all of which constitute one document.



14.
Registration. The Trust currently has an effective registration statement on
file with the Securities and Exchange Commission with respect to the shares of
Common Shares subject to this Award. The Trust intends to maintain this
registration but has no obligation to do so. If the registration ceases to be
effective, the Participant will not be able to transfer or sell shares issued
pursuant to this Award unless exemptions from registration under applicable
securities laws are available. Such exemptions from registration are very
limited and might be unavailable. The Participant agrees that any resale by him
or her of the shares of Common Shares issued pursuant to this Award will comply
in all respects with the requirements of all applicable securities laws, rules,
and regulations (including, without limitation, the provisions of the Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and
the respective rules and regulations promulgated thereunder) and any other law,
rule, or regulation applicable thereto, as such laws, rules, and regulations may
be amended from time to time. The Trust will not be obligated to either issue
the shares or permit the resale of any shares if such issuance or resale would
violate any such requirements.



15.
Code Section 409A.  The Award is intended to either be exempt from or to comply
with Code Section 409A and shall be interpreted and administered consistent with
that intent, provided, however, that the Trust makes no representation regarding
the status of the Award under Code Section 409A and the Trust shall not be
liable for any additional tax, interest or penalty that may be imposed upon the
Participant, or other damage that may be suffered by the Participant, as a
result of the Award being subject to and not in compliance with Code Section
409A.  Each payment required to be made hereunder shall be treated as a separate
and distinct payment for purposes of Code Section 409A. If (i) an amount owing
to the Participant hereunder constitutes nonqualified deferred compensation
subject to Code Section 409A, (ii) the amount is considered to be payable to the
Participant as a result of the Participant’s “separation from service” with the
Trust and its Affiliates for purposes and within the meaning of Code Section
409A, and (iii) the Participant is at the time of separation from service a
“specified employee” of the Trust and its Affiliates, then (notwithstanding any
other provision hereof) the amount shall not be paid to the Participant any
earlier than the time when such amount may be paid to the Participant without
the Participant being subject to liability for additional tax on such amount
under Code Section 409A.



16.
Tax Withholding Obligation. If upon the Certification Date or other applicable
date there shall be payable by the Trust or an affiliate of the Trust any
statutory income and/or employment tax withholding, in the Trust's discretion,
then unless provided otherwise by the Trust, such tax withholding obligations,
if any, will be satisfied by the Trust withholding a number of shares of Common
Stock that would otherwise be vested under the Award in an amount that the Trust
determines has a fair market value sufficient to meet such tax withholding
obligations, up to the maximum statutory withholding requirement. In the Trust's
discretion, it may require or permit reimbursement or payment of such tax
withholding obligations by wire transfer, certified check, additional payroll
withholding or other means acceptable to the Trust and upon such terms and
conditions as the Trust may prescribe. The Trust may also permit the Participant
to tender shares to the Trust subsequent to receipt of such shares in respect of
an Award. The Trust is permitted to defer issuance of shares until reimbursement
or payment by the Participant to the Trust or an affiliate of the Trust of the
amount of any such tax.



The Participant is ultimately liable and responsible for all taxes owed by such
Participant in connection with the Award, regardless of any action the Trust
takes with respect to any tax withholding obligations that arise in connection
with the Award. The Trust makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or issuance of the
Performance Shares or the subsequent sale of any of the shares underlying the
Performance Shares. The Trust does not commit and is under no obligation to
structure the Award program to reduce or eliminate the Participant's tax
liability.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Performance Share Unit Award Notice is duly authorized
as of the date first above written.






RPT REALTY, a Maryland real estate investment trust






By: _____________________________________


Its:______________________________________






Accepted:




                    
[NAME]







--------------------------------------------------------------------------------




APPENDIX A
 


Acadia Realty Trust
Agree Realty Corporation
Brixmor Property Group Inc.
Cedar Realty Trust, Inc.
Federal Realty Investment Trust
Kimco Realty Corporation
Kite Realty Group Trust
Regency Centers Corporation
Retail Opportunity Investment Corp.
Retail Properties of America, Inc.
Saul Centers, Inc.
Seritage Growth Properties
SITE Centers Corp.
Urban Edge Properties
Urstadt Biddle Properties Inc.
Washington Prime Group Inc.
Weingarten Realty Investors






Level
Comparative Total Shareholder
Return Percentile
Percentage of Target Number of Performance Shares
Threshold
33rd
50%
Target
50th
100%
Maximum
90th
200%



There will be a linear increase in payout between the performance levels if
Threshold performance is achieved; no payout shall occur below 33rd percentile
performance.





